IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1099
                               Filed May 2, 2018


IN THE MATTER OF THE
GUARDIANSHIP OF TIMOTHY
MONKHOUSE,

TIMOTHY MONKHOUSE,
     Ward-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Craig E. Block,

Associate Probate Judge.



       Timothy Monkhouse appeals the probate court order establishing a limited

guardianship. AFFIRMED.



       Magdalena B. Reese of Cooper, Goedicke, Reimer & Reese, P.C., West

Des Moines, for appellant.

       Carl Monkhouse, Johnston, pro se appellee.

       Kristina Moxley-Monkhouse, Johnston, pro se appellee.

       Lynn C. H. Poschner of Borseth Law Office, Altoona, guardian ad litem for

minor child.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


BOWER, Judge.

       Timothy Monkhouse appeals the probate court order establishing a limited

guardianship.   Timothy claims the petitioners, his parents, failed to prove a

guardianship was necessary.        We find substantial evidence supports the

establishment of a guardianship limited to medical decisions, access to medical

information, and determining living arrangements. We affirm the probate court.

       A petition for involuntary guardianship is tried at law. Iowa Code § 633.33

(2016). The probate court’s factual findings are binding on appeal if they are

supported by substantial evidence. Iowa R. App. P. 6.904(3)(a), see also In re

Guardianship of Murphy, 397 N.W.2d 686, 688 (Iowa 1986).

       Timothy Monkhouse was born in 1988. In his late teens Timothy began to

show signs of schizophrenia, including auditory and visual hallucinations. Timothy

was involuntarily committed on six different occasions and has been arrested

multiple times. Timothy does not believe he suffers from schizophrenia and would

often stop taking his medication. While not on his medication Timothy had an

established pattern of hallucinations, paranoia, and refusing to eat.

       At the time of the hearing, Timothy had recently been committed at

Broadlawns Medical Center.       While committed at Broadlawns, Timothy had

refused to eat for some time. After leaving Broadlawns, Timothy transitioned to a

structured housing facility run by Eyerly Ball. However, Timothy did not feel the

placement was necessary or helpful. He returned to his parents’ home, and he

was regularly attending medical appointments and taking his medication.

       The probate court established a limited guardianship allowing Timothy’s

parents to make medical decisions, access Timothy’s medical information, and
                                          3


determine his living arrangements. The probate court specifically found “Timothy

can, for all practical purposes, function as an individual when he is properly

medicated and is on those medications.” Timothy now appeals.

       Timothy claims his parents did not establish that a guardianship was

necessary. He points to his ability to live on his own, make day-to-day decisions

regarding his life, care for himself, manage his money, and attend medical

appointments. However, the probate court noted

              Most of the problems stem from one; lack of
       acknowledgement of the issue and lack of appreciation for what
       medication does or doesn’t do for you. It’s like an alcoholic who
       doesn’t realize they have a problem or denies they have a problem,
       but continues the same pattern. And until they recognize the issue
       and get treatment, it’s just a vicious cycle.
              And it’s apparent to me you’re in that vicious cycle. You do
       well for a period of time and then you repeat the process and you’re
       back into Broadlawns or whatever else that gets you back on the
       regulated medications to the point where they say you don’t need to
       stay there; we’re going to send you home.
              But the conditions have always been you’re going to take your
       meds. And then you quit taking them.

       Testimony by Timothy’s father showed Timothy had a pattern of refusing to

take his medication. During testimony Timothy himself admitted he did not believe

he was schizophrenic and did not believe medication helped him. We find the

guardianship was supported by substantial evidence. Pursuant to Iowa Court Rule

21.26(1), (a), (b), and (e), we affirm the probate court.

       AFFIRMED.